PER CURIAM.
Gregory Miller seeks a belated appeal of the order rendered on or about November 22, 2002, denying Miller’s motion for post-conviction relief in Gadsden County Circuit Court case number 97-768CFA. According to Miller, the order failed to apprise him of his right to appeal as required by Florida Rule of Criminal Procedure 3.850(g). In response to an order to show cause, the state has conceded that Miller is entitled to a belated appeal. Accordingly, Miller’s petition is granted. Upon issuance .of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D).
BARFIELD, ALLEN and DAVIS, JJ., concur.